Citation Nr: 1527129	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  12-28 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for coronary artery disease, status post myocardial infarction, status post angioplasty, and coronary artery bypass with residual scar associated with herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1957 to June 1959 and from September 1963 to September 1975.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In May 2015, the Veteran testified regarding this matter at a video conference hearing before the undersigned.  A transcript of the hearing has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims his current coronary artery disease is more severe than a 10 percent rating.  The Veteran was most recently afforded a VA examination in July 2012.   During his May 2015 Board hearing, the Veteran contended his coronary artery disease has worsened since his last examination.  

The Veteran's last examination was in July 2012.  Therefore, under these circumstances, the Board finds that the Veteran should be afforded a VA examination to assess the current nature, extent and severity of his coronary artery disease.  

As the claim is being remanded, the Board notes some medical evidence is mentioned in the record, but not associated with the claims file.  The February 2011 rating decision discusses a medical opinion from Dr. C., VA examiner, dated January 2011, and a private treatment record from South Denver Cardiology Associates in March 2008, in which the Veteran's METS were noted as 11.1.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. After obtaining any necessary releases from the Veteran, obtain and associate with the claims file outstanding treatment records, including the January 2011 VA exam opinion and the private treatment records from South Denver Cardiology Associates dated in March 2008.  

2. Schedule the Veteran for the appropriate VA examination to determine the current nature and severity of his service-connected coronary artery disease.  All indicated tests and studies should be accomplished and the findings then reported in detail.

3. Readjudicate the issue on appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




